       Case 3:18-cv-06582-WHA Document 65 Filed 01/04/19 Page 1 of 2



 1   ROD DIVELBISS (SBN 102345)
     JRA LAW PARTNERS, LLP
 2   450 Pacific Avenue, Suite 200
     San Francisco, CA 94133
 3   Phone: (415) 962-2882
     Fax: (415) 788-6929
 4   Email: rdivelbiss@jralp.com
 5   Attorneys for Defendant
     JOHN CHAN
 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10                                      SAN FRANCISCO

11

12   GENENTECH, INC.,                                Case No. 3:18-cv-06582-WHA

13                        Plaintiff,                 [PROPOSED] ORDER GRANTING
                                                     DEFENDANT JOHN CHAN’S
14          v.                                       MOTION TO STAY THIS ACTION
                                                     PENDING RESOLUTION OF THE
15   JHL BIOTECH, INC., XANTHE LAM, an               RELATED CRIMINAL CASE
     individual, ALLEN LAM, an individual,
16   JAMES QUACH, an individual, RACHO               Date:    February 14, 2019
     JORDANOV, an individual, ROSE LIN, an           Time:    8:00 a.m.
17   individual, JOHN CHAN, an individual, and       Dept:    Courtroom 12, 19th Floor
     DOES 1-50,                                      Judge:   Hon. William H. Alsup
18
                          Defendants.                Complaint Filed: October 29, 2018
19                                                   Trial Date: Not Set

20

21

22

23

24

25

26

27
28
                                                              [PROPOSED] ORDER GRANTING JOHN
                                                 1                        CHAN’S MOT. TO STAY
                                                                             3:18-CV-06582-WHA
       Case 3:18-cv-06582-WHA Document 65 Filed 01/04/19 Page 2 of 2



 1          The motion to stay proceedings pending resolution of criminal case by Defendant John
 2   Chan came before this Court for consideration on February 14, 2019. Based upon Mr. Chan’s
 3   submission to the Court, the applicable law, the relevant pleadings and papers on file in this
 4   action, and the arguments of counsel, the Court hereby GRANTS Defendant’s motion and
 5   STAYS the litigation pending resolution of United States v. Lam, Case No. 3:18-cr-00527-WHA
 6   (N.D. Cal. Oct. 25, 2018), or until further order of the Court.
 7
     IT IS SO ORDERED.
 8

 9   Dated: _________________, 2019                _________________________________
                                                   Hon. William H. Alsup
10                                                 United States District Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                                       [PROPOSED] ORDER GRANTING JOHN
                                                       2                           CHAN’S MOT. TO STAY
                                                                                      3:18-CV-06582-WHA
